United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       October 5, 2006

                                                                Charles R. Fulbruge III
                               No. 06-30119                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DANA COLLETTE BEAUCHAMP,

                                         Defendant-Appellant.



                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                          No. 3:05-CR-19-1
                        --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Dana Beau-

champ has moved for leave to withdraw and has filed a brief as re-

quired by Anders v. California, 386 U.S. 738 (1967).          Beauchamp has

filed a response, which includes a claim of ineffective assistance.

We do not reach that claim (about which we express no opinion),

because the record has not been adequately developed to address it


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
on direct appeal. See United States v. Sanchez-Pena, 336 F.3d 431,

445-46 (5th Cir. 2003).

     Our independent review of the brief, the government’s re-

sponse, Beauchamp’s response, and the record discloses no non-

frivolous issue for appeal.    Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further re-

sponsibilities herein, and the APPEAL IS DISMISSED.   See 5TH CIR. R.

42.2.   All remaining motions are DENIED.